           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    JOY R. GOELLER,                     )
                                        )
         Plaintiff,                     )
                                        )
    v.                                  )        Case No. CIV-19-491-SM
                                        )
    ANDREW M. SAUL,                     )
    Commissioner of Social              )
    Security Administration,            )
                                        )
         Defendant.                     )

                  MEMORANDUM OPINION AND ORDER

         Joy Goeller (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The

parties have consented to the undersigned Magistrate Judge for proceedings

consistent with 28 U.S.C. § 636(b)(1)(B) and (C). Docs. 11, 14.

         Plaintiff maintains the ALJ misevaluated the medical evidence and

“erred in his consistency analysis.” Doc. 17, at 9-23. After a careful review of

the record (AR), the parties’ briefs, and the relevant authority, the court

affirms the Commissioner’s decision. See 42 U.S.C. § 405(g).1




1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just h[er] underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.




                                       2
     C.     Relevant findings.

            1.    Administrative Law Judge’s findings.

     The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 19-37; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

     (1)    had not engaged in substantial gainful activity since July 15,
            2015, the alleged onset date;

     (2)    had the severe impairments of degenerative disc disorder,
            fibromyalgia, obesity, non-insulin diabetes mellitus, anxiety
            disorder, and affective disorders;

     (3)    had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

     (4)    had the RFC to perform sedentary work with the following
            nonexertional limitations: can only perform simple, routine,
            and repetitive tasks; can have occasional interaction with co-
            workers, supervisors, and public; and must be free of
            production rate pace;

     (5)    she could perform no past relevant work;

     (6)    could perform jobs that exist in significant numbers in the
            national economy, namely document preparer, envelope
            stuffer, and table worker; and so

     (7)    was not disabled from July 15, 2015 through August 23,
            2018.

AR 19-37.


                                       3
            2.    Appeals Council’s findings.

      The SSA’s Appeals Council denied Plaintiff’s request for review, making

the ALJ’s decision the Commissioner’s final decision. Id. at 1-5; see 20 C.F.R.

§ 422.210(a).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.” (internal quotation marks and citation omitted)). A decision is not

based on substantial evidence “if it is overwhelmed by other evidence in the

record.” Wall, 561 F.3d at 1052 (citation omitted). The court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).




                                       4
      B.    Issues for judicial review.

            1.    The ALJ adequately considered the medical evidence.

      Plaintiff’s argument centers around the ALJ’s consideration of Dr.

Newey’s medical source statements that placed significant restrictions upon

Plaintiff. The ALJ must give a treating physician’s opinion controlling weight

if it is “well supported by medically acceptable clinical and laboratory

diagnostic techniques and is consistent with the other substantial evidence in

the record.” Allman v. Colvin, 813 F.3d 1326, 1331 (10th Cir. 2016) (internal

quotation marks omitted). If the ALJ decides, however, that “the treating

physician’s opinion is not entitled to controlling weight, the ALJ must then

consider whether the opinion should be rejected altogether or assigned some

lesser weight.” Pisciotta v. Astrue, 500 F.3d 1074, 1077 (10th Cir. 2007). Here,

the ALJ gave Dr. Newey’s opinions “little to no weight.” AR 35.

                  a.     Medical records prior to the onset date.

      The ALJ made the following observations regarding Plaintiff’s medical

visits before the onset date.

 July 7, 2009: P.A.C. Gina Hernandez saw Plaintiff for weight management
  – Plaintiff reported fatigue, aches, and pains and wanted testing to
  determine the source.

 July 16, 2009: Plaintiff had read a booklet regarding fibromyalgia and
  reported that most of the symptoms “was what she was having”; she
  reported still taking Lorcet and Xanax; she had stable vital signs, no acute
  distress, regular heart rate, and clear lungs.


                                       5
 April 15, 2013: Dr. Newey reported Plaintiff was well-nourished, well-
  developed, alert, oriented, and in no acute distress; normal physical
  examination with unlabored breathing, regular heart rate and no murmurs;
  grossly oriented to person, place, and time; normal communication ability;
  normal attention, intact concentration abilities; normal gait and
  appropriate affect; assessed with major depression (single episode) and
  prescribed Celexa.

 September 23, 2013: she received a release to return to work on September
  25, 2013, with no restrictions.

 October 9, 2013: Plaintiff showed normal cervical range of motion; normal
  thyroid gland size, nontender, no nodules or masses present; unlabored
  breathing.

 October 31, 2014: MRI of lumbar spine showed mild early posterior disc
  building at L5-S1 and a posterior annular fissure at the 6 o’clock position;
  mild effacement of the anterior thecal sac but no significant degree of canal
  stenosis; subtle narrowing of the left neural foramen; impression was subtle
  narrowing of the left neural foramen at L5-S1; mild effacement of the
  anterior thecal sac at this level; subtle posterior disc bulging at L3-4 and
  L4-5 without associated canal or foraminal stenosis.

 November 21, 2014: Plaintiff presented to Mercy Clinic Ardmore to
  establish care and for low back pain; physical examination showed she was
  in no apparent distress; she had mental status of alert, oriented to person,
  place, and time, affect was appropriate to mood. Adam Savage, M.D.,
  assessed the claimant with chronic pain, lumbar intervertebral disc disease
  and lumbar spinal stenosis, lumbar spondylosis and lumbar radiculopathy,
  joint arthralgia, and rheumatoid arthritis.

 December 12, 2014: Dr. Newey reported normal physical examination, but
  noted lower spinal tenderness, scoliosis or kyphosis; decreased spine range
  of motion; paraspinal muscle strength and tone were within normal limits;
  unlabored breathing; normal lower extremities strength and tone and no
  atrophy; reflexes were 2+; negative Babinski response; normal gait and was
  able to stand without difficulty; normal mood and appropriate affect. Dr.
  Newey assessed the claimant with lumbar degenerative disc disease and
  generalized anxiety disorder and prescribed Norco.



                                      6
 April 30, 2015: Plaintiff received a return to school with no restrictions note
  on May 4, 2015.

 May 15, 2015 and June 15, 2015: Plaintiff was in no acute distress; cervical
  range of motion was within normal limits; extremities had no edema or
  cyanosis; Dr. Newey assessed Plaintiff with lumbar degenerative disc
  disease and refilled her medications; Plaintiff decided to try trigger point
  injections; she had previously been treated with pain medications that were
  partially effective in relieving her pain.

Id. at 25-26.

                  b.    Medical records after the alleged onset date
                        through October 24, 2016.

      The ALJ made the following observations about Plaintiff’s medical

records after the alleged onset date, through October 24, 2016:

 July 17, 2015: Plaintiff visited Dr. Newey with complaints of chronic back
  pain, depression, neuropathy, and sacroiliac pain. She reported her pain
  developed acutely several years ago and was 8/10 in severity, and has an
  aching quality and does not radiate. Plaintiff was 5 feet 6 inches tall,
  weighed 293 pounds with body mass index of 47.29 and blood pressure of
  130/84. She was well nourished, well developed, alert, and in no acute
  distress. Cervical range of motion was within normal limits. She had lower
  spinal tenderness, scoliosis or kyphosis present. Spine range of motion was
  decreased. Stability showed no subluxations present. Muscle strength/tone
  showed paraspinal muscle strength and tone within normal limits,
  paraspinal muscle tone within normal limits. She was grossly oriented to
  person, place and time. Her attention was normal, concentration abilities
  were normal. Right lower extremity strength was normal. She had normal
  tone and no atrophy in her right lower extremity and left lower extremity.
  She had negative Babinski response in her right and left lower extremities
  with reflexes of 2+ in knees and ankles. The claimant had a normal gait,
  and she was able to stand without difficulty. Her mood was normal, and
  her affect was appropriate. Dr. Newey assessed the claimant with lumbar
  degenerative disc disease and prescribed her Duragesic transdermal patch,
  Lyrica, and Norco.



                                       7
 August 18, 2015: Plaintiff presented for evaluation of fibromyalgia. She
  stated she began to experience dizziness and dysmenorrhea approximately
  years ago. She was tender in the left anterior cervical, right anterior
  cervical, left greater trochanter, right greater trochanter, left posterior
  knee, right posterior knee, left 2nd rib, and right 2nd rib tender points. Her
  medications included Lyrica. Upon examination, the clamant was alert and
  in no acute distress. Her ribs had normal appearance, bilateral 2nd rib
  tenderness. She had no rib instability present on palpation. She had
  painless arc of motion in all planes, with no crepitance. Paraspinal muscle
  tone was within normal limits, tender upper and lower back. Sensation was
  intact to light touch in extremities and pinprick sensation was intact to
  pinprick in extremities. Her gait was normal. Dr. Newey assessed the
  claimant with fibromyalgia.
 February 16, 2016: Plaintiff had transthoracic echocardiography at Duncan
  Regional Hospital that showed left ventricle cavity size was normal.
  Systolic function was normal. The estimated ejection fraction was 55-65%.
  Right ventricle cavity size was normal. Systolic function was normal.
  Systolic pressure was within the normal range. No significant valvular
  disease was indicated.
 April 7, 2016: Baha Abu-Esheh, M.D., saw Plaintiff for a neurology
  evaluation. Plaintiff did not feel well, had decreased energy level and was
  not sleeping well; she reported she lost her son 3 years ago, due to suicide.
  She reported her health/life had fallen apart since March of 2015, but she
  had worsening of all of her symptoms over the last six months. Upon
  examination, she was 66 inches tall, weighed 302 pounds, with body mass
  index of 48.74. She was alert, cooperative, well groomed; she was not in
  acute distress; her speech was normal. She was oriented to time, place, and
  person. Visual acuity and fields were normal. Impression was memory
  change. She has fibromyalgia and on narcotics, which can contribute to her
  memory problems. She has depression and anxiety, which are not well
  controlled, and both can affect her memory. She has hypersomnia and
  snores at night. She likely has sleep apnea.
 April 13, 2016: Plaintiff had a normal EEG.
 April 18, 2016: Plaintiff underwent an MRI of the brain due to memory
  change; results were normal.

 May 5, 2016: Plaintiff was feeling well with minor complaints; she had good
  energy level; was sleeping well; had been compliant with instructions; and

                                       8
   she had no current side effects from medications. She sleeps 8 hours per
   night. She had mild emotional impact and mild physical impact of disease.
   She reported that her memory had remained the same since her last visit.
   Dr. Abu-Esheh assessed the claimant with memory change, chronic narcotic
   use, fibromyalgia, anxiety and depression. EEG and MRI of the brain were
   normal. She has a lot of stress and anxiety. She takes Lexapro and Xanax.
   Dr. Abu-Esheh told the claimant her low THS, Xanax, Norco and stress
   could all contribute to stress. She was asked to check with her primary care
   physician on THS level. She was continued on medications and was given
   warning regarding side effects of prescribed medications.

 July 29, 2016: Plaintiff went to Duncan Regional Hospital with chest pain,
  shortness of breath, and anxiety. James C. Pinkerton assessed the claimant
  with anxiety, dyspnea, and chest pain. She was to rest; continue home
  medications, follow up with choice of counselor; follow up with primary care
  physician; and return to the emergency department with new or worsening
  symptoms.

 October 14, 2016: Dr. Newey performed fibromyalgia evaluation: Plaintiff
  stated she began experiencing pain approximately years ago. She reported
  her pain had consistently been 8/10 during flare-up periods. She had been
  experiencing moderately severe diffuse pain in the back, knees, lower
  extremities, shoulders, and torso. She was tender in the left anterior
  cervical, right anterior cervical, left lateral epicondyle, left 2nd rib, and right
  2nd rib tender points.


 Monthly visits October 2015-16: Dr. Newey saw Plaintiff for upper
  respiratory infections; lumbar degenerative disc disease; fatigue; acute
  hypopharnygitis; heart failure; sleep apnea; obstructive sleep apnea;
  memory change; lymphadenitis; hypothyroidism; fibular fracture, and
  fibromyalgia.
   o During many of these October 2015-2016 examinations, plaintiff
     was well nourished, well developed, alert, and in no acute distress.
     Head inspection was atraumatic, normocephalic, she had no
     tenderness or masses present in her head. Face palpation: no
     sinus tenderness on palpation. Eyes conjunctive was normal. Eye
     examination was normal. Ears appeared within normal limits
     with no lesions present. Hearing was intact to conversational voice
     in both ears. Oral cavity was normal. Her heart had regular rate
                                         9
      and rhythm, with no murmurs present. Carotid arteries had
      normal pulses bilaterally. Abdomen was nontender to palpation,
      no masses present and no hernias present. Neck had no
      lymphadenopathy present. Ribs were normal in appearance,
      tenderness 2nd rib. She had no rib instability present on palpation.
      Pelvis showed no deformities or tenderness present.
   o She had no evidence of pelvis instability. Pelvic musculature
     strength and tone were within normal limits. Spine stability had
     no subluxations or other evidence of instability demonstrated
     during range of motion testing she had tender upper and lower
     back. Range of motion was painless arc of motion in all planes
     with no crepitus. Paraspinal muscle tone was within normal
     limits.
   o Mental examination showed the claimant was grossly oriented to
     person, place and time. Her memory was intact, immediate recall
     was intact, long-term recall was intact. Her attention was normal
     and her concentration abilities were normal. Sensation was intact
     to light touch in extremities. Pinprick sensation was intact in
     extremities. The claimant had a normal gait. Her judgement and
     insight were intact. Her thought content was logical. She had
     normal mood and appropriate affect.
 October 24, 2016, follow up visit for sacroiliac pain:
   o The claimant reported pain of 8/10 in severity, and has had an
     aching quality and does not radiate. She denied additional
     symptoms. The claimant has no prior history of neck or back
     surgery. She again was well nourished, well developed, alert, and
     in no acute distress. She had no facial lesions. Cervical range of
     motion was within normal limits. Thyroid gland size was normal,
     nontender, no nodules or masses present on palpation. Jugular
     veins IVP was normal. Her breathing was unlabored, with normal
     breath sounds. Her heart had regular rate and rhythm, with no
     murmurs present. Pedal pulses were 2+ bilaterally. Extremities
     had no edema or cyanosis.          She had normal abdominal
     examination, nontender to palpation, tone normal without rigidity
     or guarding, no masses present, and no hernias present. Ribs were
     normal on inspection, normal on palpation without tenderness.
     She had normal rib stability on palpation. Pelvis had no

                                       10
      deformities or tenderness present. Pelvic stability was normal.
      Pelvic musculature strength was 5/5. She hand lower spinal
      tenderness, scoliosis or kyphosis present. Paraspinal muscle
      strength and tone were within normal limits, paraspinal muscle
      tone was within normal limits. She had right and left upper
      extremity shoulder tenderness to palpation. Shoulder, elbow and
      wrist, joint stability was normal in both left and right upper
      extremities. Range of motion was normal, with no joint crepitus
      present, no pain with joint motion in both the right and left upper
      extremities. Right lower and left lower extremities showed no joint
      or limb tenderness to palpation, no edema was present, and she
      had no ecchymosis. Hip, knee and ankle stability were normal.
      Range of motion was normal, no joint crepitations present, and no
      pain on motion. She had no skin lesions or areas of discoloration.
   o Mental status showed she was grossly oriented to person, place,
     and time. Her communicative ability was within normal limits,
     voice quality was normal, articulation of speech was normal, with
     no aphasias present. Her attention was normal. Concentration
     abilities were normal. Right lower extremity strength was normal.
     Right and left lower extremity tone was normal with no atrophy.
     Right and left lower extremities knee reflex was 2+, ankle reflex
     was 2+, and Babinski response was negative. Pinprick sensation
     was intact to light touch in extremities. The claimant had normal
     gait, was able to stand without difficulty. Her mood was normal
     and her affect was appropriate. Dr. Newey assessed her with
     fibromyalgia and lumbar degenerative disc disease.
Id. at 26-29.




                                      11
                 c.    Dr. Newey’s October 24, 2016 Medical
                       Source Statements.
 On October 24, 2016, Dr. Newey completed three medical source
  statements; each gave Plaintiff a poor prognosis. The ALJ summarized the
  first, an Arthritis Medical Source Statement:
  o The claimant has symptoms of moderate pain in back, arms, hips,
    knees, and shoulders. She also has fatigue. The claimant had
    positive objective signs of fibromyalgia tender points, weight
    change, and muscle weakness. The claimant’s emotional factors
    contribute to the severity of her symptoms and functional
    limitations.
  o She has depression affecting her physical condition. She has side
    effects from medications of drowsiness, pain and muscle weakness.
    Her impairment has lasted or could be expected to last at least 12
    months.
  o Plaintiff could walk without rest or severe pain ¼ a block. She
    could sit for 20 minutes at one time, stand for 20 minutes at one
    time, and sit, stand/walk less than two hours total in an 8-hour
    workday. She would need a job that permitted shifting positions
    at will from sitting, standing, or walking and she would need to
    have periods of walking around during an 8-hour working day
    every 20 minutes for 5-minute duration. She would sometimes
    need to take unscheduled breaks three times an hour for 10
    minutes to lie down and to elevate her feet 2 feet for approximately
    40% of an 8-hour working day.
  o Plaintiff could lift and carry less than 10 pounds rarely. She could
    rarely twist, stoop (bend), and never crouch/squat, climb ladders,
    or climb stairs. Plaintiff would have significant limitations with
    reaching, handling, or fingering. Plaintiff could use her hands
    (right and left) 20% of an 8-hour working day to grasp, turn, twist
    objects, 90% of the day for fine manipulation, 10% of the day
    reaching in front of her body and zero% of the time reaching
    overhead.
  o Plaintiff would be off task for 15% of a typical workday because her
    symptoms would likely be severe enough to interfere with
    attention and concentration needed to perform even simple work
    tasks.
                                      12
   o Plaintiff is incapable of even “low stress” work. Plaintiff’s
     impairment would likely produce “good days” and “bad days.” Dr.
     Newey estimated that Plaintiff, on the average would likely be
     absent from work more than four days per month as a result of her
     impairments or treatment.
Id. at 29.

 The ALJ summarized Dr. Newey’s October 24, 2016 Fibromyalgia Medical
  Source Statement:

   o Dr. Newey noted that Plaintiff meets the American College of
     Rheumatology criteria for fibromyalgia. Plaintiff had symptoms
     and signs associated with conditions of fatigue; chronic widespread
     pain;   muscle     weakness;     frequent     severe     headaches;
     hypothyroidism; anxiety; panic attacks, and depression.
   o Plaintiff has other diagnosed impairments of lumbar degenerative
     disease. Dr. Newey gave Plaintiff a poor prognosis. Plaintiff’s
     impairment lasted or could be expected to last at least twelve
     months. Plaintiff had emotional factors that contribute to the
     severity of Plaintiff’s symptoms and functional limitations.
     Plaintiff had bilateral pain in the lumbosacral spine, cervical
     spine, thoracic spine, chest, shoulder, arms, hands/fingers, hips,
     legs, knees/ankle/feet. Dr. Newey noted that Plaintiff had daily
     moderate pain. Plaintiff had factors that precipitated her pain of
     fatigue, movement/overuse, cold, stress, and sleep problems.
     Plaintiff had side effects of drowsiness, lethargy, and nausea. She
     could walk ¼ a city block without rest or severe pain.
   o She could sit for 15 minutes at one time, stand for 15 minutes at
     one time, sit for less than 2 hours in an 8-hour workday, and
     stand/walk less than 2 hours in an 8-hour workday. Plaintiff
     needed a job that permits shifting positions at will from sitting,
     standing, or walking. She would need periods of walking around
     during an 8-hour working day for 10 minutes walking 8 minutes
     each time. She did not use a cane for assistance. She would need
     to take unscheduled breaks every 30 minutes for 10 minutes to rest
     or lie down. With prolonged sitting, she needs to elevate her feet
     two feet 40% of an 8-hour working day. Plaintiff could rarely lift
     and carry less than 10 pounds, rarely twist, stoop (bend), never
                                     13
        crouch/squat, climb ladders, or climb stairs, rarely look down,
        rarely look up, occasionally tu[rn] he[a]d right or left, occasionally
        hold her head in static position. She could use her right hand and
        her left hand for grasping turning, twisting objects 20%, finger fine
        manipulation 90%, arms reaching in front of her body 10%, arms
        reaching overhead zero%.
   o Plaintiff would likely be “off task” 20% of a typical workday due to
     her symptoms likely being severe enough to interfere with
     attention and concentration needed to perform even simple work
     tasks. Plaintiff is incapable of even “low stress” work. Plaintiff’s
     impairments were likely to produce “good days” and “bad days.”
     Dr. Newey estimated if Plaintiff tried to work full time, on the
     average she would likely be absent from work more than four days
     per month as a result of her impairments or treatment.
Id. at 30.
 The ALJ then summarized Dr. Newey’s October 24, 2016 Manipulative
  Limitations Medical Source Statement:
   o Plaintiff had signs or symptoms exhibited that affect her
     shoulders, elbows, wrists, hands or fingers: tenderness, pain,
     muscle weakness, and reduced grip strength.
   o Plaintiff has moderate sharp pain in her back, shoulders, elbow,
     hips and knees. Plaintiff can lift <10 pound with her left arm,< 10
     pounds with her right arm and <10 pounds with both arms.
     Plaintiff could use her right and left hands to grasp, turn, twist
     objects 20%, finger fine manipulation 90%, arms reaching in front
     of body 0%, and arms reaching overhead zero % in an 8- hour day.
  Id.




                                         14
                  d.    Dr. Newey’s treatment of Plaintiff
                        after October 24, 2016.
 November 2016–May 2017: Dr. Newey continued to treat Plaintiff monthly
  for her lumbar degenerative disc disease, fibromyalgia, and once for
  dysphagia.    Plaintiff continued to have normal monthly physical
  examinations.
   o All examinations through May 2017 showed that Plaintiff was in
     no acute distress. She had cervical range of motion within normal
     limits. Lower spinal tenderness, scoliosis or kyphosis present. She
     [had] no subluxation in stability. She had some decreased spine
     range of motion. Paraspinal muscle strength and tone were within
     normal limits, paraspinal muscle tone were within normal limits.
     Pedal pulses were 2+ bilaterally. She had no edema or cyanosis in
     her extremities. She had normal right lower extremity strength.
     She had normal tone and no atrophy in the right and left lower
     extremity motor function. She hand 2+ knee reflexes and 2+ ankle
     reflexes, with Babinski response negative in the right and left
     lower extremities.     Sensation was intact to light touch in
     extremities.
   o She had normal gait and was able to stand without difficulty. She
     was grossly oriented to person, place, and time. Her attention was
     normal and her concentration abilities were normal. Her mood
     was normal and her affect was appropriate. The claimant denied
     fatigue; night sweats; double vision; blurred vision; vertigo; recent
     head injury; abnormal changes in breast size, additional breast
     symptoms except as noted in the HPI; chest pain; irregular
     heartbeats; shortness of breath; productive cough; nausea;
     vomiting; dysuria, or urinary retention.
   o Plaintiff’s chief complaints on May 16, 2017 were fibromyalgia,
     needing sugar level checked, and generalized pain. She denied any
     additional symptoms.
Id. at 30-31.




                                      15
                  e.    Plaintiff’s treatment records after May
                        6, 2017.
      The ALJ made the following other findings about the remaining 2017

medical visits:

 May 18, 2017 and June 7, 2017: Plaintiff visited Dr. Kimberly Weaver for
  gynecological exam/treatment. During both visits, physical examination
  showed Plaintiff was well developed, well-nourished and in no acute
  distress. She was alert and cooperating, with normal mood and affect,
  normal attention span and concentration.
 July 11, 2017: Plaintiff visited Dr. Chris Herndon with a scratchy throat
  and requested a foot examination (related to her recently diagnosed
  diabetes) also. She stated her pain was 7 on a scale of 1-10 for her
  fibromyalgia and denied any other concerns/questions. She complained of
  joint pain, swelling, arthritis, and muscle aches. She denied difficulty with
  concentration, poor balance, headaches, and disturbances in coordination,
  numbness, inability to speak, falling down, weakness, excessive daytime
  sleeping, and memory loss. She also denied sense of great danger, anxiety,
  suicidal thoughts, depression, mental problems and thoughts of violent and
  frightening visions or sounds. Physical examination showed she was well
  developed, well nourished, and in no acute distress. Her foot exam was
  normal. Dr. Herndon assessed Plaintiff with type 2 diabetes mellitus,
  diabetic polyneuropathy, hypothyroidism, and fibromyalgia. He also
  advised Plaintiff to quit smoking.
Id. at 31-33.
                  f.    Application     of   the   treating-physician
                        rules.
      Plaintiff first suggests the ALJ erred in her application of the treating-

physician rule. Doc. 17, at 10-11 (emphasizing that the ALJ “must provide

specific, legitimate reasons” for rejecting a treating-physician opinion). She

then posits medical evidence that she believes supports Dr. Newey’s extreme

limitations in the MSSs. Id. at 14. But the ALJ found Dr. Newey’s opinions
                                      16
were “inconsistent with his own treating/examining notes,” showing that

Plaintiff “had normal gait and she had the ability to stand without difficulty.”

AR 35 (citing supporting exhibits); Bybee v. Berryhill, No. CIV-16-1138-R, 2017

WL 3447809, at *5 (W.D. Okla. July 24, 2017) (Report & Recommendation)

(finding no error in ALJ’s rejection of a treating physician’s medical opinion

where the ALJ identified specific examples of how the physician’s opinion was

“inconsistent with her own treatment notes and the other medical evidence of

record”), adopted, 2017 WL 3431854 (W.D. Okla. Aug. 9, 2017). The ALJ

considered the entirety of the medical records, shown by his detailed accounts

of Plaintiff’s medical visits. The ALJ also pointed to inconsistencies with the

medical records from Drs. Weaver and Herndon, and to inconsistencies with

Plaintiff’s reported abilities and activities. AR 35.

      At bottom, Plaintiff asks the Court to reweigh the medical evidence,

which it cannot do. See Alarid v. Colvin, 590 F. App’x 789, 795 (10th Cir. 2014)

(“In citing what he contends is contrary evidence [to the ALJ’s conclusion

regarding the severity of the claimant’s impairments,] Mr. Alarid is asking us

to reweigh the evidence, which we cannot do.”); Lately v. Colvin, 560 F. App’x

751, 754 (10th Cir. 2014) (finding ALJ properly rejected treating physician

opinion due to its inconsistency and rejecting claimant’s attempt to have the

court reweigh the evidence); Taylor v. Astrue, 266 F. App’x 771, 777 (10th Cir.

2008) (recognizing that case was not “clear-cut” and that the claimant

                                       17
“certainly adduced evidence consistent with [treating physician’s] functional

limitations” but the ALJ complied with the regulations in weighing the

treating physician’s opinion, his decision to reject that opinion was supported

by sufficient evidence and “it is not the province of th[e] court to reweigh the

evidence”).

      Plaintiff also argues the ALJ pointed to no other medical opinions that

contradicted those of Dr. Newey. Doc. 17, at 15. True, the ALJ gave little

weight to the state agency medical physicians’ opinions. But that was because

those physicians concluded Plaintiff was capable of light work, and the ALJ

concluded Plaintiff needed greater restrictions and limited her to only

sedentary work. AR 34-35.

      Plaintiff also argues that the ALJ did not complete the second step of the

treating-physician analysis in only stating she gave Dr. Newey’s opinion “little

or no weight.” Doc. 17, at 18. The ALJ considered whether Dr. Newey’s

conclusions were consistent with the medical evidence, namely Dr. Newey’s

own examinations. AR 35. She also noted the “numerous normal physical

examinations, reports and medical documentation” citing the medical record.

Id. (citing id. at 356-569, 587-685). The ALJ implicitly declined to give Dr.

Newey’s opinions controlling weight in giving them “little to no weight.”

      Plaintiff next challenges the ALJ’s recitation of evidence that predated

the onset date. She argues the ALJ relied on that evidence, citing a “return to

                                      18
work” letter that predated the onset period, as a “kitchen sink” approach to

discount Dr. Newey’s opinion. She avers that “medical evidence that arose

before her alleged disability onset has no relevance . . . .” Doc. 17, at 21. Not

true.   “[E]ven if a doctor’s medical observations regarding a claimant’s

allegations of disability date from earlier, previously adjudicated periods, the

doctor’s observations are nevertheless relevant to the claimant’s medical

history and should be considered by the ALJ.” Hamlin v. Barnhart, 365 F.3d

1208, 1215 (10th Cir. 2004). Further, it would be error for the ALJ not to

acknowledge medical evidence predating the onset date because 20 C.F.R. §

404.1520(a)(3) requires the ALJ to “consider all evidence in [the] case record

when [she] makes a determination or decision whether [claimant is] disabled”

and because the ALJ must “discuss the significantly probative evidence he

rejects.” Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008) (internal

quotation marks and citation omitted). See also DeBoard v. Comm’r of Social

Security, 211 F. App’x 411, 414 (6th Cir. 2006)(“We do not endorse the position

that all evidence or medical records predating the alleged date of the onset of

disability. . . are necessarily irrelevant . . . . We recognize that evidence . . .

predating the onset of disability, when evaluated in combination with later

evidence, may help establish disability.” (emphasis deleted)); Burks-Marshall

v. Shalala, 7 F.3d 1346, 1348 n.6 (8th Cir. 1993)(“Evidence from the record of

a prior claim may be relevant to a claim of disability with a later onset date.”).

                                        19
      The ALJ did not commit error, legal or otherwise, in her treatment of the

medical evidence.

      2.    The ALJ did not err in her consistency analysis.

      Plaintiff argues the ALJ’s consistency analysis was improper.             In

evaluating a claimant’s symptoms, the ALJ must determine whether the

claimant’s statements about the intensity, persistence, and limiting effects of

symptoms are consistent with the objective medical evidence and other

evidence of record. SSR 16-3p. If they are consistent, then the ALJ “will

determine that the individual’s symptoms are more likely to reduce his or her

capacities to perform work-related activities.” Id. If they are inconsistent,

then the ALJ “will determine that the individual’s symptoms are less likely to

reduce his or her capacities to perform work-related activities.” Id. Factors

the ALJ should consider in determining whether a claimant’s pain is in fact

disabling include the claimant’s attempts to find relief and willingness to try

any treatment prescribed; a claimant’s regular contact with a doctor; the

possibility that psychological disorders combine with physical problems; the

claimant’s daily activities; and the dosage, effectiveness, and side effects of the

claimant’s medication. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1167 (10th Cir.

2012); see also SSR 16-3p at *7 (listing similar factors); 20 C.F.R. §

416.929(c)(3). Consistency findings are “peculiarly the province of the finder

of fact,” and courts should “not upset such determinations when supported by

                                        20
substantial evidence.” Cowan v. Astrue, 552 F.3d 1182, 1190 (10th Cir. 2008)

(quoting Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)). As long as the

ALJ sets forth the specific evidence he relies on in evaluating the consistency

of the claimant’s subjective complaints with other evidence, the ALJ “need not

make a formalistic factor-by-factor recitation of the evidence.” Keyes-Zachary,

695 F.3d at 1167 (quotations omitted).          “[C]ommon sense, not technical

perfection, is [the reviewing court’s] guide.” Id.2 The ALJ discounted Plaintiff’s

statements regarding the intensity, persistence, and limiting effects of her

symptoms because (1) they were not entirely consistent with the medical

evidence and other evidence in the record; and (2) were inconsistent “because

the evidence generally does not support the alleged loss of functioning.” AR

25.   She also concluded that Plaintiff’s allegations about her “significant

limitations in [her] ability to perform basic work related activities [are] not

consistent to the extent alleged.” Id. at 33.




2     This evaluation, previously termed the “credibility” analysis, is now
termed the “consistency” analysis. See SSR 16-3p (superseding SSR 96-7p). In
practice, there is little substantive difference between a “consistency” and
“credibility” analysis. See Brownrigg v. Berryhill, 688 F. App’x 542, 545-46
(10th Cir. 2017) (holding that SSR 16-3p listed “similar factors to consider,”
and that “[t]he ALJ need not consider these factors in a formalistic way, but
the substance must be there,” and applying Keyes-Zachary). Therefore, Tenth
Circuit decisions regarding credibility analyses remain persuasive authority.


                                       21
      Plaintiff maintains the ALJ painted a “rosy” characterization of her

activities. Doc. 17, at 25. The ALJ outlined activities Plaintiff engages in

despite her alleging disability because of fibromyalgia, rheumatoid arthritis,

Hashimoto’s disease, back injury, depression, hypothyroidism, severe social

anxiety, and sleep disorder:

      [Plaintiff] testified that her spouse takes her and their three
      daughters around. [She] shops, uses the computer, and uses a
      Tablet. She prepares cereal, sandwiches and full meals with some
      assistance and resting during preparation. [She] does household
      chores, including washing the dishes, and picking up around the
      house. She uses a shower chair. She occasionally attends
      children’s activities. She reads science fiction novels. She smokes
      cigarettes. She can lift 15 pounds; can pick up coins later in the
      day. She cannot zip clothing, but she can tie her shoes. She lives
      with others and spends time with others. She spends time with
      her significant other and her adult children. She reported
      transporting her granddaughter to and from school to her home.
      [Plaintiff] makes sure her granddaughter is fed, and she watches
      her play. She lets dogs outside. She drives short distances. She
      reads and watches television. She goes to doctor’s appointments.
      She reported she could walk ½ a block and then needs to rest for
      at least 10 minutes.

AR 34 (citing id. at 280-87, 296-303).

      The ALJ made more than adequate consistency findings and linked those

findings to substantial evidence in the record. See Thompson v. Berryhill, 685

F. App’x 659, 664 (10th Cir. 2017) (where ALJ evaluates a claimant’s subjective

complaints and explains evidence he relies on, “[n]othing more is required” for

a consistency analysis). Accordingly, the ALJ committed no error in her



                                         22
consistency analysis of Plaintiff’s subjective complaints, or in her conclusion

that Plaintiff retained the RFC to perform a reduced range of sedentary work.

III.   Conclusion.

       Based on the above, the court affirms the Commissioner’s decision.

       ENTERED this 14th day of April, 2020.




                                      23
